Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint on the ground that plaintiff was a special employee of defendant. At the time of the accident, plaintiff was a general employee of a temporary employment agency that had placed him as a general laborer with defendant. The undisputed facts establish that defendant exercised complete and exclusive control over the manner, details and ultimate results of plaintiffs work (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553, 557-558; Adams v North-Star Constr. Co., 249 AD2d 1001; Eagen v Harlequin Books, 229 AD2d 935; Lesanti v Harmac Indus., 175 AD2d 664; cf., Walker *735v Huber, 254 AD2d 734 [decided herewith]). (Appeal from Order of Supreme Court, Niagara County, Fahey, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Balio and Boehm, JJ.